NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted March 16, 2018*
                                    Decided March 19, 2018



                                              Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 17-2923                                                     Appeal from the United
                                                                States District Court for the
ELOUISE BRADLEY,                                                Eastern District of Wisconsin.
      Plaintiff-Appellant,

               v.                                               No. 17-CV-509-JPS
                                                                J.P. Stadtmueller, Judge.
WISCONSIN DEPARTMENT OF CHILDREN
AND FAMILIES, et al.,
      Defendants-Appellees.


                                               Order

   As in other suits that she has already lost, Elouise Bradley asserts in this suit under
42 U.S.C. §1983 that the Wisconsin Department of Children and Families and three of its
employees improperly revoked her license to operate a childcare center. She also sues
the civil litigation division of the Wisconsin Department of Justice and three other par-



   * Defendants were not served with process and are not participating in this appeal, which we decide
without oral argument because it is frivolous. Fed. R. App. P. 34(a)(2)(A).
No. 17-2923                                                                             Page 2


ties. Bradley challenges the dismissal of her lawsuit, which the district court ruled was
frivolous. We agree with that ruling, affirm the judgment, and enter a sanction.

    In the past five years Bradley has lost three appeals in suits accusing some or all of
the defendants in this case of violating her constitutional rights by revoking her daycare
license. Bradley v. Sabree, 842 F.3d 1291 (7th Cir. 2016) (Bradley III); Bradley v. Sabree, 594
F. App’x 881 (7th Cir. 2015) (Bradley II); Bradley v. Wisconsin Department of Children &
Families, 528 F. App’x 680 (7th Cir. 2013) (Bradley I). In her first appeal, we affirmed the
dismissal of her suit against the Wisconsin Department of Children and Families be-
cause it is not a “person” under §1983. Bradley I, 528 F. App’x at 681. In her second ap-
peal, a suit against the same employees she names in this suit, we affirmed the district
court’s dismissal for failure to state a claim and for lack of jurisdiction. Bradley II, 594 F.
App’x at 883. Her third go-around was a repeat of the first suit, and we affirmed the
dismissal because the suit was barred by claim preclusion. Bradley III, 842 F.3d at 1293.

    In this fourth appeal we again confront a district court’s order dismissing Bradley’s
claims against the same defendants for the same alleged wrongs. Although we construe
Bradley’s brief liberally, Anderson v. Hardman, 241 F.3d 544 (7th Cir. 2001), we cannot
glean a meaningful argument challenging the district court’s resolution of the suit.
Claim preclusion bars most of Bradley’s theories because they involve the same parties
and the same core of operative facts as her prior suits, which ended with a final judg-
ment on the merits in the defendants’ favor. See Bernstein v. Bankert, 733 F.3d 190, 226
(7th Cir. 2013); Ross v. Board of Education of Township High School District 211, 486 F.3d
279, 283 (7th Cir. 2007). As for the new defendants, Bradley does not assert any coherent
claim against them.

   Bradley contends that the district judge is biased against her and should not have
decided the case. The adverse decisions are the only reason she thinks the judge biased,
but the best explanation of the decisions is that the judge sincerely thinks the claims un-
availing. Prior adverse decisions do not disqualify a judge. See Liteky v. United States,
510 U.S. 540 (1994).

    We have warned Bradley that further frivolous appeals may result in penalties.
Bradley III, 842 F.3d at 1293. She disregarded our warning. Two penalties are appropri-
ate. First, by pursuing a frivolous course of litigation Bradley has forfeited her privilege
of litigating without prepayment of fees (that is, suing in forma pauperis) under 28 U.S.C.
§1915. See Martin v. District of Columbia Court of Appeals, 506 U.S. 1 (1992). Second, we
fine her $1,000 and enter an order under Support Systems International, Inc. v. Mack, 45
F.3d 185, 186 (7th Cir. 1995). Until she pays that fine she is barred from filing papers in
any federal court within this circuit except for the defense of criminal cases or applica-
tions for writs of habeas corpus. Bradley may submit to this court, no earlier than two
No. 17-2923                                                                           Page 3


years from the date of this order, a motion to modify or rescind this order. And even if
she pays the $1,000 fine, she must pay all required filing fees in her future cases. (That is
to say, these two penalties are cumulative, not alternative.)

   The district court’s judgment is affirmed. The sanctions we have mentioned will be
entered as separate orders.